Case 4:18-cr-40132-KES Document 47 Filed 06/17/20 Page 1 of 4 PageID #: 121




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION


  UNITED STATES OF AMERICA,                    CRlS-40132

                     Plaintiff,                FACTUAL BASIS STATEMENT

       VS .


  DAMON VINCENT JOBIN,

                     Defendant.



       The Defendant states that the following facts are true, and the parties

 agree that they establish a factual basis for the offense to which the Defendant

 is pleading guilty pursuant to Fed. R. Crim. P. 1 l(b)(3) :

       My name is Damon Vincent Jobin.

       Beg1nning on or about February 2017 and continuing until on or about

 September 2017, I, along with at least one other person, reached an agreement

 or came to an understanding to distribute 100 grams or more of a mixture or

 substance containing a detectable amount of a fentanyl analogue, cyclopropyl

 fentanyl , in the District of South Dakota.

       I voluntarily and intentionally joined in the agreement or understanding

 to distribute cyclopropyl fentanyl.

       At the time I joined in the agreement or understanding to distribute

 cyclopropyl fentanyl, I knew the purpose of the agreement or understanding.
Case 4:18-cr-40132-KES Document 47 Filed 06/17/20 Page 2 of 4 PageID #: 122




While I was actively involved in furthering the pur pose of the agreement or

understanding, I could foresee that the quantity of mixture or substance

containing a detectable amount of cyclopropyl fentanyl exceeded 100 grams.

      As part of my involvement in the conspiracy, I worked for a co-

conspirator and manufactured pills that contained cyclopropyl fentanyL My

co-conspirator sold and marketed these pills on the Dark Web. I mailed several

packages of pills containing cyclopropyl fentanyl to a drug customer in South

Dakota who ordered pills from my co-conspirator on the Dark Web. The

quantities of pills I mailed to South Dakota far exceeded what would be for

personal use. I was therefore aware that the drug customers in South Dakota

would likely be reselling a portion of the pills I mailed to them. I knew that

these pills were intended for human consumption.

      From on or about February 2017 and continuing until on or about

September 2017, I, along with at least one other person, reached an agreement

or came to an understanding to conduct financial transactions affecting

interstate and foreign commerce by depositing proceeds from the conspiracy to

distribute 100 grams or more of a mixture or substance containing a detectable

amount of cyclopropyl fentanyl at financial institutions in the United States. I

knew that these transactions were designed in whole and in part to conceal

and disguise the nature, location, source, ownership, and control of the

proceeds of the cyclopropyl fentanyl conspiracy, and that while conducting



                                      [2J
Case 4:18-cr-40132-KES Document 47 Filed 06/17/20 Page 3 of 4 PageID #: 123




 these financial transactions, I knew that the money involved in these

 transactions were the proceeds from the cyclopropyl fentanyl conspiracy.

       As part of my involvement in the money laundering conspiracy, I allowed

 my co-conspirator to deposit proceeds from selling cyclopropyl fentanyl in

 South Dakota in my Bank of America checking account.                        None of the

 transactions exceeded $10,000.       My co-conspirator deposited the proceeds

 from the drug sales in this account to conceal the source of the proceeds and

 to avoid rc~porting requirements, all in violation of 18 U.S.C. §§ 1956(a)(l){B)(i),

 (ii), and (h) and 21 U.S.C. §§ 841(a)(l) and 846.

       The parties submit that the foregoing statement of facts is not intended

 to be a complete description of the offense or the Defendant's involvement in it.

 Instead, the statement is offered for the limited purpose of satisfying the

 requirements of Fed. R. Crim. P. 1 l(b)(3) . The parties understand that

 additional information relevant to sentencing, including additional drug

 quantities, may be developed and attributed to the Defendant for sentencing

purposes.

                                       RONALD A. PARSONS, JR.
                                       United States   A _j.+....-........




                                       Jennifer D. Mammenga
                                       Assistant United States Attorney
                                       P.O. Box 2638
                                       Sioux Falls, SD 57101-2638
                                       Telephone: (605)357-2361
                                       Facsimile: (605)330-4410
                                       E-Mail: jennifer .mammenga@usdoj.gov
                                         [3J
Case 4:18-cr-40132-KES Document 47 Filed 06/17/20 Page 4 of 4 PageID #: 124




 Date                            Damon Vincent Jobin
                                 Defendant




 Date




                                   [4]
